﻿This session of the General Assembly is taking place in a world that has undergone fundamental change. The United Nations is the focal point of mankind's new hopes and expectations. This makes your office, Mr. President, one of special responsibility. I wish you luck and success and greet you as the representative of a country with which we, Germany, have long-standing close relations.
I welcome most heartily the Baltic States of Estonia, Latvia and Lithuania as new Members of the United Nations. They had lost their freedom and independence in 1940 as a result of that criminal document, the Hitler-Stalin pact. All the greater, therefore, is the pleasure felt by us Germans at the fact that history has at long last justly rewarded these courageous peoples with the freedom they longed for.
I welcome the two Korean States. We hop« that the wish of the Korean people will be fulfilled, that they will be able, like the German people, to live in freedom and democracy in one sovereign and independent State. I also welcome the Marshall Islands and Micronesia to the family of nations.
Every year since 1974 I have addressed this Assembly on behalf of the Federal Republic of Germany. On each occasion I have expressed our intention to work for a state of peace in Europe in which the German people could recover their unity in free self-determination. On 3 October 1990 that wish came true.
At this moment I commemorate all those who had to sacrifice their lives and their freedom in prisons and camps because they wanted to live in a European Germany of freedom, democracy and human rights. We pay a tribute to all those who, is what was then the German Democratic Republic, as everywhere in Central and Eastern Europe, took to the streets to gain freedom, democracy and unity by peaceful means.
Today I address the Assembly for the first time as the Foreign Minister of united Germany. Germany takes its place in the family of United Nations on the basis of the United Nations Charter.
As a European country, we are committed to the Charter of Paris. We Germans regard the greater weight of our people united in one State as a mandate to assume greater responsibility for freedom, democracy and human rights in a European Germany which has put behind it the nation-State thinking of the past. While the division of Germany made manifest the division of Europe, German unity today contributes to the unification of the whole European continent.
Europe stands at a crossroads in its history. We Germans want this Europe to develop in close transatlantic solidarity. The North Atlantic alliance and the involvement of the United States and Canada in the Conference on Security and Co-operation in Europe (CSCE) process are a reflection of that solidarity. The European Community's transatlantic declaration underscores the will for ever closer European-North American cooperation.
The aims of the policy of united Germany are as follows:
First, we want the European Community, of which we are a founding member, to develop into a European Union and ultimately into the United States of Europe. We want this year to bring a final decision in favour of political union and economic and monetary union.
Second, we want all democratic States in Europe to be able to accede to this Community. For the new democracies in Eastern Europe which are introducing market economies the way must be opened, through association, to full membership.
Third, we want to bring the whole of Europe ever closer together on the basis of the Charter of Paris. We also want the peoples of the Soviet Union, who are adopting a new form of coexistence as sovereign republics, to take their place in this Europe.

Europe will find its new order in confederal structures; these will manifest themselves in different forms. They will take account of existing structures and will afford the regions new opportunities. With greater unity, Europe will at the same time acquire greater diversity.
It is the responsibility of the Western democracies also to establish the material conditions for European unity so that new boundaries do not divide Europe into haves and have-nots. Mew priorities will have to be fixed for material assistance as well. Germany is facing up to this task: as Europeans, we aim, together with other Europeans, to create one Europe by providing assistance for our Eastern neighbours. No one in the West will be permanently well off if those in the East are permanently badly off.
Fourth, as a country in the heart of Europe, we want to devote all our energy to achieving the unity of our continent. This is underscored by the unique link between Germany and France. Also important in this process is the close cooperation with our Eastern neighbours. I emphasised this in the Declaration of Weimar, signed on 29 August 1991 with my French colleague, Roland Dumas, and my Polish colleague. Professor Krzysztof Skubiszewski.
As the door to unity began to open for the German people in the autumn of 1989, I stated here before the United Nations on 27 September that year that we wanted Poland to know that the Polish people's

"... right to live within secure borders will not be called into question, not now or in the future, through territorial claims by us Germans". (A/44/PV.8. p. 18) That was a signal, not only to the Polish people but to all our neighbours. 
That statement was incorporated into the two-plus-four Treaty and the German-Polish Treaty, which is at present being debated by the parliaments of both countries. The German-Czechoslovak Treaty on good-neighbourly Relations and Friendly Cooperation is likewise about to be signed. These treaties, like the major treaty with the Soviet Union and the treaties with the other countries of Central and Eastern Europe still to come, manifest our intention to work towards one Europe. Our relationship with the Soviet Union has meanwhile assumed central importance for the whole of Europe.
The German people are emphasising their determination to draw the conclusions from the ill-fated chapters of our history in this century and to help build a Europe based on responsibility and not on the power politics of the past.
Fifth, we want the Western alliance to continue its efforts to ensure stability throughout Europe in a changing political environment. The contacts already established with the former members of the Warsaw Pact, including the Soviet Union, must be developed into a comprehensive partnership for security. Cooperative security structures must emerge. Our alliance, as Czechoslovak President Vaclav Havel confirmed in his address to the NATO Council on 21 March, 1991, was never a threat to others.
The ending of the East-West confrontation has opened the way for the radical reduction of excessively large military arsenals. We want conventional disarmament to be pursued consistently, in accordance with the first Treaty on Conventional Armed Forces in Europe. We want a global prohibition on chemical weapons. We want the removal of short-range nuclear missiles and of nuclear artillery ammunition - this is urgent: such weapons are increasingly destabilizing; the danger of their proliferation is growing they must disappear at long last. We expect the nuclear Powers to continue the reduction of strategic nuclear weapons.
Sixth, we want to make the CSCE capable of action. After the establishment of the Council of CSCE Foreign Ministers and of the CSCE emergency mechanism, I submitted specific proposals at the CSCE Conference on the Human Dimension, held in Moscow on 10 September this year, aimed at more effective protection for human rights, democracy and the rule of law. It must also be possible to afford such protection without the consent of the country concerned.
The right to self-determination and, directly linked with it, the rights of minorities, must be respected everywhere. Europe is heading towards more identity and more plurality. From this must not emerge neo-nationalism. European structures must absorb these developments. For all questions we must have a European response. That is a task for the European Community, and it is a task for the CSCE.
The crisis-management capability of the CSCE must be enhanced. The less necessary it becomes to protect oneself from threats from outside, the more we need a system in which all cooperate in guaranteeing common security. If we together learn to guarantee our security from one another, we in Europe will be on the way to a collective system of security.
Seventh, we Germans want the new Europe to exercise its global responsibility. It should not and will not be introspective. The trend towards a Euro-Atlantic area of cooperation stretching from Vancouver to Vladivostok opens up a historic opportunity for development for the countries of the South as well.
The world economic summit of the seven industrial nations - including Japan - faces its greatest test where global responsibilities are concerned. The triad of Worth America, Europe and Japan must prove its worth. The third world will not remain in the shadow of this development. It will benefit vitally from this new era.
The ending of the East-West conflict in Europe is at last releasing those energies tied up by the cold war which mankind now needs in order to solve the global challenges of the twenty-first century. The first fruits of this new development are already appearing. The East-West confrontation is no longer being staged in the third world. Freedom is emerging in Angola and in Cambodia, and in Afghanistan too there are signs of hope.
In the Middle East as well a historic opportunity for peace is opening up. We all hope that at the forthcoming peace conference all participants will at long last realize that there is no justifiable alternative to a genuine balance of interests that gives Israel security and peace and the Palestinians self-determination. With great commitment and unending patience. Secretary of State Baker has paved the way for such a balance. In this he has Germany's full support. The General Assembly resolution equating Zionism with racism must be repealed. We support the American initiative in that regard.
In South Africa, President De Klerk and Nelson Mandela have taken decisive steps toward creating a South Africa free from oppression and racial hatred. All citizens of that country must participate with equal rights in its political, economic and social life. This must be guaranteed by a new constitution. A democratic South Africa can and must become a locomotive of development and stability in a region still afflicted by poverty and conflicts.
The economic fruits of the new development in Europe are likewise discernible. As the United Nations Conference on Trade and Development has calculated, the single European market will mean a 7 per cent increase in the exports of developing countries to the European Community. That will boost their earnings by $10 billion. And if in a few years' time Central and Eastern Europe and the Soviet Union become regions of dynamic growth, they will also develop into important new markets for exports from the South. Above all, however, the end of the arms race between East and Heat will release tremendous energies which will benefit the third world above all.
Eighth, we Germans want the United Nations to become the main forum for action in the new world order. To that end, it is absolutely essential that Security Council resolutions be implemented, completely and unconditionally. Aggressors like Saddam Hussein must no longer be permitted to keep people in constant fear with aggression and means of mass destruction. We support President Bush in his resolve to counteract fresh provocations. Our world Organization must be able to meet the challenges of the new era. Conflict prevention, demographic policy and environmental protection must be improved.
The ending of the East-West conflict has freed the world Organization from its paralysis. This new freedom to act must now be used. Germany is prepared to play its part. The united Germany will assume all rights and meet a11 obligations of the United Nations Charter, including measures of collective security, also with our armed forces. For this purpose we intend to amend our constitution.
Ninth, in order to improve coordination of United Nations disaster relief measures, we advocate the appointment of a high-ranking representative exclusively responsible to the Secretary-General. This person would have to coordinate all international relief measures and have immediately available an emergency fund and national rescue and relief services.
We want to enhance the status of the Secretary-General himself. He has frequently spoken of this necessity, and rightly so. Now his tenure is coming to an end. The world has come to respect him as a guardian of peace, a champion of human rights, and an advocate of the poor. In an era of epochal change, he has, with clear vision and a firm hand, enhanced the reputation of the United Nations. For this the family of nations owes him a debt of gratitude and appreciation.
Tenth, we want to strengthen the instruments asserting the rule of law in the world. The experience of our history has committed us in a special way to freedom, the rule of law and human rights. We pursue these goals in Europe, and we intend to pursue them in the United Nations as well. He intend to pursue a policy which focuses on the individual, makes human rights and human dignity the measures of all human action and does not paralyze people's energy and enterprise.
The world today realizes that this is a precondition for prosperity, social progress and peace. It also realizes that despotism negates development and freedom. The alarming figure of 15 million refugees worldwide shows that the world is still far from ensuring adequate protection for human rights and the rights of minorities.
The violation of human rights must no longer be a domestic concern of individual States but a domestic concern of the community of nations as a whole. Today sovereignty must meet its limits in the responsibility of States for mankind as a whole and for the survival of Creation. When human rights are trampled under foot, the family of nations is not confined to the role of spectator. It can - it must - intervene.
We are witness to the persecution of the Kurdish people. Anyone who threatens peoples with genocide, anyone who deliberately destroys nature's already fragile equilibrium in an entire region, must be brought to account before an international tribunal. We call for an international court of justice of the United Nations where crimes against humanity, crimes against peace, genocide, war crimes and environmental criminality can be prosecuted and punished. We call for a court of justice to which anyone who feels that his human rights have been violated may appeal. We call for the proscription of torture and capital punishment.
We need an effective international environmental law regime with appropriate international controls. It must be possible to impose sanctions on countries that deliberately destroy the environment. We also have to effectively prevent environmental warfare. I ask the General Assembly to support the draft resolution on this important matter which Germany proposes to introduce.
We call upon all States to accede to the International Convention against the Taking of Hostages, and we call for sanctions against countries which tolerate hostage-taking. The World Conference on Human Rights, scheduled to take place in 1993, must deal with those questions that are of such vital importance for a new culture of international coexistence. We are looking forward to hosting the Conference in Berlin, that symbol of a new era of humanity and solidarity in Europe.
Eleventh, as in the case of civil human rights, we seek protection for economic and social human rights. The united Germany will continue to render a significant contribution to the development of the third world. In spite of the challenges presented by economic and ecological reconstruction in central and eastern Europe, the diversion of capital from South to East that had been feared has not taken place. This reflects the determination of the Western industrial nations to live up to their responsibility for development on a global scale.
Germany, in spite of the enormous domestic strain on its resources and the disproportionately high level of support for its eastern neighbours, has increased its official development assistance even more. Furthermore, the German people last year donated more than 1 billion Deutschmarks for humanitarian purposes in third-world countries. This is proof that their own country's problems and those of central and eastern Europe have not caused them to forget the plight of people in Asia, Africa and Latin America.
There is a growing appreciation in third-world countries that it is not enough simply to expect the donor countries to do their duty, but that they themselves are primarily responsible for putting their houses in order. In future the German Government will, more than previously, make its assistance
Conditional upon the extent to which recipients are prepared to create the right pluralistic, rule-of-law and free-market framework. Countries which are more concerned with strengthening their armies than seeing to the needs of their people can no longer count on our support. Considering the degree of hunger and poverty, annual military spending of close to $200 billion by the third world is irresponsible. The responsibility lies with the buyers and sellers of weapons alike. The mere freezing of this military expenditure would save about $15 billion a year - about one quarter of annual development assistance.
The restriction of arms exports requires, as a first step, greater transparency. Since 1980 I have been urging the world Organisation to establish a register in which transfers of weapons would be recorded. This proposal, which is now being advocated by the European Community as a whole, should, during this session of the General Assembly, at long last meet with broad support. We Germans will place even greater restrictions on the export of arms.
Heavy indebtedness remains for many countries one of the greatest obstacles to development. The debate on Africa has shown that we need a new arrangement particularly for the poorest countries. The amount of debt remission should correspond to the plight of the country concerned. The markets of the North must not remain closed. This situation is depriving the South of proceeds from foreign exchange amounting to an estimated $100 billion a year. That is about twice the total sum of development aid. This is why the outcome of the General Agreement on Tariffs and Trade (GATT) negotiations is not a matter for the industrial countries among themselves. It affects above all the future of the developing countries.
Twelfth, we want the third-world countries to participate on an equal footing in the dialogue on mankind's future, in all respects - political, economic, ecological and cultural. As before, we regard the Non-Aligned Movement as an indispensable source of global stability. Mankind's new challenges, the greater interdependence and responsibility of the community of nations make new forms of dialogue based on partnership between East and Nest and between North and South imperative. The global trend towards a free society, pluralistic democracy and market economy has created new, favourable conditions for such a "dialogue of the one world". He must now use this opportunity.
While we are here debating the common future tasks of the world community, war is being waged in Europe. People are being killed, are bleeding to death. Fighting is going on in Croatia - but not only there. The President and the Prime Minister of Yugoslavia say that the army has placed itself beyond political control. They have appealed to the United Nations. The peoples of Yugoslavia have a right to peace. The Conference on Security and Cooperation in Europe (CSCE), the European Community and the Western European Union (WEU) are striving to bring about a cease-fire and a peace agreement. For this they require the support of the community of nations and the Security Council. He expect a binding weapons embargo. He expect the Security Council to adopt a clear, unequivocal position so that the fighting can be stopped. The use of force to achieve political ends must remain unlawful. We shall never recognize the acquisition of territory by force. Anyone aiming to alter Yugoslavia's internal and external borders by force is challenging the very foundations of human coexistence. Germany has in recent decades developed friendly relations with all peoples of Yugoslavia. We do not take sides against one people or another; we take the side of the women and mothers who do not want their husbands and sons to die in a senseless war. We take the aide of peace against war, of human rights, of the rights of minorities and the right to self-determination. We wish success to the peace conference that we together with France proposed to the arbitration commission and to the mediator. Lord Carrington. Within the framework of the European Community and the CSCE arbitration mechanism we shall make every effort to achieve a peace settlement in which the peoples of Yugoslavia alone will determine their future, as the CSCE Foreign Ministers decided under my chairmanship in Berlin on 19 June 1991.
On the threshold of the new millennium mankind faces a global challenge that overshadows all else: that of fighting poverty, reducing population growth and protecting the natural sources of life. What the twenty-first century will look like depends on the decisions we take in the next 10 years.
The concern with freedom in the past two years has changed the countenance of Europe, indeed of the world, at breathtaking speed. What could not be changed in that short period were the economic and social conditions of the people. If a billion people have to manage on less than one dollar a day, if 23 per cent of the world's population commands over 85 per cent of the world's income, then everybody's security is threatened. Mau is still waging war against creation.
We need a comprehensive peace pact between peoples, between nations, and between man and nature. These are the tasks for a new world domestic policy.
We need to realise that the social issue on a global scale is the great challenge of the new era. Only decent human conditions for all create freedom. It is only to this kind of freedom that the future will belong. In the last three and a half decades the population of the third world has almost doubled. In the next generation the developing countries will account for over 80 per cent of the world's population. Today already, more than one third of the world's population is undernourished. What will the situation be like a generation hence? This question in itself indicates the whole dimension of our responsibility. Our task is to meet the needs of the present and at the same time protect the Interests of future generations - and also to attempt to reconcile economy and ecology.
The accumulation of arms during the cold war has consumed astronomical sums. How it is a question of directing our combined efforts to the central task of the twenty-first century: solving the world's social, demographic and ecological problems and pursuing disarmament.
This is the spiritual and moral challenge confronting the nations of the world. New thinking is required from each one of us. The signs are there. When did the voice of freedom and democracy speak with such force as today? It is true: the world ha3 changed fundamentally. It has changed through the spirit of freedom. Everywhere human rights and human dignity are gaining ground. Hardly ever have we been more aware of this than on 21 August this year, when the Moscow coup against freedom failed. On exactly that day 23 years previously the Soviet army had brutally crushed the Prague Spring. This time the soldiers of the same army refused to shoot at the people who had gathered in Moscow's "Square of Free Russia" to defend freedom and democracy with their lives. There it became clear to the whole world:
Mikhail Gorbachev's courageous reformist policy has become irreversible. Today already he has taken his place in the annals of history.
The events of that day gave the lie to all those in the West who did not believe that the peoples of the Soviet Union had the will for freedom and democracy. Boris Yeltsin, Eduard Shevardnadze, Anatoly Sobchak, Gavril Popov and Alexander Yakovlev stood unshakably with many, many of their fellow-citizens for freedom and peace.
What Europe and the world was twice denied in this century our generation has the chance to fulfil: President Bush's vision of a new world order. It is the vision of a world community sharing responsibility on the basis of law, the self-determination of nations, international solidarity and respect for man and nature.
If this historic opportunity for new and lasting international solidarity is not to evaporate through economic want, then the West just not forsake the people who risked their lives for freedom. I said it in Davos in 1987 and I say it again today: this concerns Europe's, America's and Japan's joint responsibility for global peace. The chance to create a lastingly free and democratic new Soviet Union is a chance for the whole world.
The German American philosopher Hans Jonas said: "Hope derives from responsibility for the universe". Europe has reflected on its fundamental values and is building its common home. In spite of all the difficulties, this peaceful undertaking is a message of hope to the world.
The united Germany places itself for all time on the side of freedom and democracy, on the side of human rights and human dignity, on the side of the right of self-determination and of protection for minorities. The German people side once and for all with the inalienable values which alone permit a humane society to develop. That is the message of the united Germany to the community of nations to which I have the honour to speak here today for the first time as the representative of one Germany. As a European Germany we intend to face the global challenges. In this we regard every person on earth as our neighbour.
